 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT SEATTLE

 4
            BOARDS OF TRUSTEES OF THE
 5          LOCALS 302 AND 612 OF THE
            INTERNATIONAL UNION OF
 6          OPERATING ENGINEERS
            CONSTRUCTION INDUSTRY
 7          HEALTH AND SECURITY FUND,
            et al.,                                        C21-603 TSZ
 8
                                 Plaintiffs,               ORDER
 9
                 v.
10
            ED'S BULLDOZING INC.,
11
                                 Defendant.
12
            Counsel having advised the Court that this matter has been resolved, see Notice of
13
     Settlement (docket no. 5), and it appearing that no issue remains for the Court’s
14
     determination,
15
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
16
     prejudice and without costs.
17
            In the event settlement is not perfected, either party may move to reopen and trial
18
     will be scheduled, provided such motion is filed within 60 days of the date of this Order.
19
            The Clerk is directed to send a copy of this Order to all counsel of record.
20

21          Dated this 28th day of May, 2021.

22                                                      A
                                                      Thomas S. Zilly
23
                                                      United States District Judge
     ORDER - 1
